Title: To Thomas Jefferson from Francis Hopkinson, 31 March 1784
From: Hopkinson, Francis
To: Jefferson, Thomas



Dear Friend
Philad. 31 March 84.

I wrote to you about a week ago requesting you to procure for me from the proper office in Annapolis certified Copies of certain Papers, which are wanted in a Law Suit. Am in daily Expectation of the Answer which hath not yet got to hand.
A gentleman in Town is making an Air Balloon of 6 feet Diameter; it is now almost completed. What the Success will be Time must shew. Mr. Morris’s Harpsichord which I wrote for last fall is arrived and is indeed a very charming Instrument. Mr. Bremner agrees with me in Opinion respecting Forte Pianos. He says there is one Merlin who has contrived to unite the Forte Piano and Harpsichord, but he adds the one Instrument injures the other so that neither of them is good, and that they are frequently to be had at Second hand for half Price.
I shall look for my Harpsichord in about four or five Weeks.
Congress imagined that when they remov’d to Annapolis to pout we should all be in deep Distress and for every Pout return a Sigh—but the Event is far otherwise. The Name of Congress is almost forgotten, and for one Person that will mention that respectable Body a hundred will talk of an Air baloon. I have a singular Regard for Congress and will therefore ask an unfashionable Question. When may we hope to see Congress this Way, and what are they doing? But I grow saucy and have not Time now even for that.
Remember me to Mr. and Mrs. Thomson and all friends. Adieu. Yours sincerely,
 Fra. Hopkinson


A Gentleman called upon me and left£5.2.6 to pay Dudley for a pair of Spectacles for you. Dudley is at present in the Country. I shall watch his Return and attend to your Commission—he is also making a pair for me.

